NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 18, 2015* 
                                  Decided July 22, 2015 
                                              
                                          Before 
 
                         RICHARD A. POSNER, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐3314 
 
CONTRELL PLUMMER,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of Illinois.
                                                   
      v.                                          No. 11‐cv‐00682‐MJR 
                                                   
WEXFORD HEALTH SOURCES,                           Michael J. Reagan, 
INCORPORATED, et al.,                             Chief Judge. 
      Defendants‐Appellees. 
                                               

                                        O R D E R 

        Contrell Plummer, an Illinois prisoner, has suffered from asthma since he was a 
child. In prison he also experienced back and abdominal pain, constipation, and an 
irritated throat. In this suit under 42 U.S.C. § 1983, Plummer principally claims that 
Wexford Health Sources and two company physicians, Magid Fahim and Fe Fuentes, 
violated the Eighth Amendment through deliberate indifference to these ailments. 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3314                                                                          Page 2 
 
Plummer also claims that these defendants withheld medical care in retaliation for 
naming them in grievances. The district court granted summary judgment for the 
defendants, and we affirm that decision.   
        
       Plummer filed this action in August 2011, complaining about events in 2010. The 
pertinent facts are not in dispute, and we recount them in the light most favorable to 
Plummer, as the opponent of summary judgment. See Dewitt v. Corizon, Inc., 760 F.3d 
654, 655–56 (7th Cir. 2014).  
        
       Plummer was housed at Menard Correctional Center for a number of years until 
he was transferred in late 2013. During 2010 he was treated at least 25 times by the 
medical staff, including the defendant physicians. That year Plummer’s doctors 
prescribed a variety of asthma drugs, including corticosteroids and bronchodilators, to 
both prevent and stop asthma attacks. These medications mostly were administered 
using an inhaler (for aerosols) or nebulizer (to create a breathable mist from solutions). 
A pulmonologist who later examined Plummer in 2012 after he filed this lawsuit 
recommended two of the same drugs prescribed by the defendants. Fifteen X‐rays were 
taken of Plummer’s chest, abdomen, back, pelvis, and neck between May 2009 and 
September 2012. All were normal except for a few signs of constipation. The results of 
an ultrasound from late 2009 also had been normal. Doctors treated Plummer’s 
constipation with laxatives, a fiber supplement, and antacids. The medical staff also 
gave Plummer ibuprofen and acetaminophen for his pain. For his irritated throat—an 
X‐ray had ruled out his fear of cancer—Plummer was instructed to gargle salt water.  
        
       At summary judgment the defendants argued that Plummer’s disagreement with 
their course of treatment is not evidence of deliberate indifference. The defendants 
submitted Plummer’s medical records, and in affidavits the two doctors recount their 
treatment of his asthma and their investigation of his other complaints. Both doctors 
explain that Plummer’s asthma medications cause constipation, which likely was the 
source of his abdominal and back pain. In response Plummer criticized his treatment for 
his asthma and constipation as ineffective and insisted that he should have seen the 
pulmonologist sooner. 
        
       As the district court noted, however, Plummer did not aver that his complaints 
had been ignored, nor did he dispute the doctors’ accounts of the treatment provided. 
The defendants had not persisted with ineffective treatment, the court reasoned, but 
instead had monitored his ailments and tried medications that the pulmonologist later 
would endorse as appropriate. Plummer had shown some improvement, the court 
No. 14‐3314                                                                            Page 3 
 
noted, and a jury could not reasonably find that his conditions were ignored. Moreover, 
the court added, the undisputed evidence establishes that the defendants had continued 
treating Plummer even after he named them in grievances, which defeats his claim of 
retaliation.  
         
        On appeal Plummer points to no evidence creating a triable issue of fact about 
the doctors’ treatment. See FED. R. CIV. P. 56(c), (e); Knight v. Wiseman, 590 F.3d 458, 463–
64 (7th Cir. 2009). He asserts that he has been in continuous pain since 2007 without a 
diagnosis, receives no pain medication, was not given the aerosol asthma medication he 
wanted, and has been prescribed the same medications for his abdominal and back 
pain, which have no effect. But the source of Plummer’s pain was diagnosed and he was 
getting pain medication, so these accusations simply reinforce the defendants’ 
contention that Plummer disagrees with their conclusions and treatment, which cannot 
sustain a claim of deliberate indifference. See McGowan v. Hulick, 612 F.3d 636, 641 (7th 
Cir. 2010); Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006).  
         
        In response to Plummer’s complaints of abdominal and back pain and difficulty 
breathing, the doctors ordered multiple tests and tried a variety of treatments. And 
though continuing to pursue an ineffective treatment might sometimes evidence 
deliberate indifference, see Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010), Plummer 
offered no evidence suggesting that the defendants failed to exercise medical judgment 
or responded inappropriately to his ailments, see Sain v. Wood, 512 F.3d 886, 894–95 
(7th Cir. 2008); Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir. 2006). Plummer has 
suffered from asthma for more than 42 years, and corticosteroids, which he was 
prescribed, are the most effective long‐term treatment option. See Asthma Care Quick 
Reference, NAT’L INST. OF HEALTH, https://www.nhlbi.nih.gov/health‐
pro/guidelines/current/asthma‐ guidelines/ quick‐reference (last updated June 2012). 
But these drugs also can cause throat irritation. See Asthma Medications: Know Your 
Options, MAYO CLINIC (Sept. 20, 2012), http://www.mayoclinic.org/diseases‐
conditions/asthma/in‐depth/ asthma‐medications/art‐20045557. And one of the classes 
of bronchodilators that Plummer was prescribed can cause constipation. See Side Effects 
of Bronchodilator Medicines, NAT’L HEALTH SERV., 
http://www.nhs.uk/Conditions/Bronchodilator‐drugs/ Pages/Side‐effects.aspx (last 
reviewed May 19, 2014). A jury could not reasonably find that the defendants 
disregarded Plummer’s need for medical care, not for his asthma or for the side effects 
of his medications for that condition.  
         
No. 14‐3314                                                                           Page 4 
 
        This outcome is not changed by what Plummer characterizes as a delay in 
sending him to the pulmonologist. Nothing in the record suggests that Plummer 
needed a pulmonologist to treat his asthma or a specialist to treat his other conditions. 
In fact, when he saw the pulmonologist for his asthma in 2012, the pulmonologist 
recommended the same course of treatment as the prison doctors, showing that the 
treatment was within the bounds of professional judgment. See Pyles v. Fahim, 771 F.3d 
403, 411–12 (7th Cir. 2014).  
         
        Plummer’s argument that Wexford’s cost‐saving policies contributed to the 
doctors’ deliberate indifference also fails, because Drs. Fahim and Fuentes were not 
deliberately indifferent to Plummer’s medical needs. See Pyles, 771 F.3d at 412; Ray v. 
Wexford Health Sources, Inc., 706 F.3d 864, 866 (7th Cir. 2013). In the past we have had 
occasion to question the medical care provided through Wexford, see, e.g., Shields v. Ill. 
Dep’t of Corr., 746 F.3d 782 (7th Cir. 2014) (Wexford was shielded from liability by 
diffusing responsibility for medical care but prisoner was left with permanent shoulder 
injury because he did not receive surgery); Smego v. Mitchell, 723 F.3d 752 (7th Cir. 2013) 
(Wexford dentist waited 30 months to fill civil detainee’s cavities), in this instance, 
however, we are encouraged that Wexford’s doctors were responsive to Plummer’s 
medical needs.   
         
        As for his retaliation claim, Plummer’s disagreement with the district court’s 
ruling is frivolous. He says that Dr. Fahim did not see him for two years because of his 
grievances and, when Dr. Fahim finally did examine him at the asthma clinic, would 
not address his complaints of abdominal and back pain. Yet the grievances underlying 
Plummer’s retaliation claim were submitted between July and October 2010; Dr. Fahim 
treated Plummer in May and October of that year and was not even employed by 
Wexford before September 2009 or after August 2011. More importantly, Dr. Fahim was 
one of many healthcare providers at Menard, and, as discussed above, Plummer was 
not deprived of any medical treatment, so he suffered no adverse action as required to 
show retaliation. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (explaining that 
prisoner must show he “suffered a deprivation that would likely deter First 
Amendment activity in the future”); Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) 
(same). 
         
        Finally, Plummer argues that the district court abused its discretion by denying 
his six requests to recruit counsel. He contends that a lawyer was necessary to help him 
amend his complaint to include a conditions‐of‐confinement claim and to add several 
other members of the medical staff as defendants in his deliberate indifference claim. 
No. 14‐3314                                                                            Page 5 
 
He also says he needed a lawyer to help him with discovery. But a lawyer could not 
have affected the outcome in this case. See Navejar v. Iyiola, 718 F.3d 692, 697 (7th Cir. 
2013); Jackson v. Kotter, 541 F.3d 688, 699–701 (7th Cir. 2008). The district court had 
correctly severed Plummer’s conditions‐of‐confinement claim at screening (Plummer is 
pursuing that claim in a separate action). See Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 
2011); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). And adding more defendants to 
the deliberate‐indifference claim could not change the fact that no jury reasonably could 
find for Plummer on this record.  
        
       We have reviewed Plummer’s remaining contentions and conclude that none 
merits additional discussion. Accordingly, the judgment of the district court is 
AFFIRMED.